By JUDGE ALFRED D. SWERSKY
The matter is before me as chairman of the Medical Malpractice Review Panel on Mount Vernon Hospital’s objection to the notice filed herein. The objection must be overruled.
Rule 4(b) of the Medical Malpractice Rules of Practice was not intended to furnish claimants with a demurrer-type procedure for reviewing the factual allegations made in the notice of claim. That rule is clearly designed to insure that a reasonable description of the act or acts of malpractice are alleged. See, Grubbs v. Rawls, 235 Va. 607 (1988).
The notice of claim meets the test as required. To rule, at this stage, on whether or not the claimant can recover based on the factual allegations would inject into these matters procedures not contemplated either by the legislature in the enactment of the medical malpractice review statutes nor by the Supreme Court in the promulgation of its Rules of Practice.
This ruling should not be construed as a ruling on either the admissibility of nor the discoverability of any item of evidence.